         Case 6:19-cv-00557-MK          Document 34      Filed 12/02/20    Page 1 of 2




HALPERN LAW GROUP
ARI D. HALPERN, ATTORNEY AT LAW — OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. 100
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DIVISION


STEVEN BERTRAND CLOSE                                       Case No. 6:19-cv-00557-MK

            Plaintiff,

vs.                                                         ORDER FOR
                                                            ATTORNEYS FEES
COMMISSIONER,                                               PURSUANT TO
SOCIAL SECURITY ADMINISTRATION                              42 U.S.C. § 406(b)

       Defendant.


       Attorneys’ fees in the amount of $15,124.85 are hereby awarded to Attorney Ari Halpern

pursuant to 42 U.S.C. § 406(b).   Any amount withheld after all administrative and court attorneys

fees are paid should be released to the claimant.

       DATED this 2nd day of December 2020.


                                              s/ Mustafa T. Kasubhai
                                              United States Magistrate Judge




ORDER FOR FEES PURUSANT TO 42 U.S.C. § 406(b)               - Page 1
       Case 6:19-cv-00557-MK   Document 34   Filed 12/02/20   Page 2 of 2




Presented by:
s/ Ari D. Halpern
ARI D. HALPERN, OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpernlawgroup.net
Attorney for Plaintiff




ORDER FOR FEES PURUSANT TO 42 U.S.C. § 406(b)   - Page 2
